DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8-9, 14, 17-18, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  2016/0331504.   Wang et al discloses the invention as claims noting figures 1-2, 6-7, 12 etc.   Wang et al.  discloses the invention as claimed comprising:  
A method for treatment of a breast, comprising: selecting a breast implant or tissue expander; selecting a synthetic mesh (see [0007-0008]); selecting a layer of acellular tissue matrix; applying the synthetic mesh (see [0008; 0014] which states “…..According to certain embodiments, a method of treatment is provided. The method can include providing a composition. The composition can include a tissue matrix or synthetic material defining a composition body……”); securing the synthetic mesh to the 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Wang et al. and attach the tissue matrix attached to a posterior portion of the breast implant or tissue expander or applying the acellular tissue matrix to an anterior portion the breast implant or tissue expander because Wang et al. envisions wrapping the mesh composition on an anterior side (see [0140]) and upon a posterior and states that in  certain embodiments, the composition 100 can be made from a synthetic material. In certain embodiments, the composition 100 can be made from a combination of processed tissue and synthetic materials (see [0070] in order to prevent superficial ripples, and a potential for capsular contracture.
	Regarding claims 2-4, Wang et al. the use of a plurality of straps (see [0064] “…..one or more continuous tissue straps formed directly in the composition body that are designed to wrap around portions of the implant or tissue expander and/or the composition body to hold the implant or tissue expander in place within the three-dimensional geometry of the composition during the implantation procedure….. The tissue straps can be cut directly into the geometry of the composition and create a fixation mechanism that is continuous with the composition and does not require suturing.  Based upon this disclosure it is obvious that the straps are capable of being adjusted to position and breast implant/expander by manipulating the straps.
	Regarding claim 5 Wang et al. states that the breast implant/tissue expander may be implanted between the pectoral muscles and the breast tissue of the patient which equates to being implanted anterior to the pectoral muscle.

	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  2016/0331504 in view of Brooks et al. 2011/0301706.
Wang et al. has been disclosed however does not disclose the use of polygclycolic acid or polyglactin 910.  Brooks et al. teaches the use of a prosthetic breast implant that may be manufactured using polygclycolic acid or polyglactin 910 (see [0022]).  I would have been obvious to modify the invention of Wang et al and utilize materials because they mimic natural tissue and have the capability of degrading in the human body via hydrolysis.

Allowable Subject Matter

4.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 24, 2021